                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY



 CHRISTOPHER TERRANOVA, As a
                                                 Civ. No. 19-125 15 (KM) (JAD)
 parent and a legal guardian of his
 minor children, CT. and G.T.,
                                                            OPINION
                 Plaintiff,

 V.


 BOROUGH OF HASBROUCK
 HEIGHTS, HASBROUCK HEIGHTS
 SCHOOL DISTRICT POLICE CHIEF
 MICHAEL COLANERI IN HIS
 INDIVIDUAL AND OFFICIAL
 CAPACITIES, CIVIL ACTION
 OFFICER HAROLD VAN WINKLE, IN
 HIS INDIVIDUAL AND OFFICIAL
 CAPACITIES, DR. MATTHEW
 HELFANT, IN HIS INDIVIDUAL AND
 OFFICIAL CAPACITIES,

               Defendants.


KEVIN MCNULTY, U.S.D.J.:
      Plaintiff Christopher Terranova, as parent and legal guardian of two
minor children identified as C.T. and G.T., asserts in the amended complaint
that an officer of the Borough of Hasbrouck Heights Police Department (the
“Police Department”) stationed at the children’s school violated their
constitutional rights when he used excessive force. Before the Court is the
motion of two of the defendants, the Hasbrouck Heights School District (the
“School District”) and its superintendent, Dr. Matthew Helfant, to dismiss the
amended complaint. To be clear, the police officer, the police chief, and the
Borough of Hasbrouck Heights (the “Borough”) have answered the complaint;
the issue of their liability, and whether the officer acted wrongfully, will be




                                       1
determined elsewhere. The issue here is whether any such liability—assuming
it exists—should extend to the School District and its superintendent.
        Defendants Dr. Helfant and the School District assert that the amended
complaint does not allege factually that they were responsible for supervising
and training this police officer or that they knew of or acquiesced in the
officer’s behavior (assuming it occurred as alleged). Without such allegations,
say these defendants, they cannot be held liable under 42 U.S.C.              §   1983 or its
state analogue. Accordingly, they move to dismiss the amended complaint
under Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim upon
which relief can be granted. (DE 16) Dr. Helfant moves separately to dismiss
plaintiffs demand for punitive damages.
        Plaintiff replies that Dr. Helfant was a policymaker with respect to the
placement of officers within the School District. (DE 27) As he sees it, Dr.
Helfant and the School District failed to ensure that the assigned police officer
had adequate training, and they acquiesced in his improper behavior. (Id.)
Plaintiff adds that his right to pursue punitive damages from Dr. Helfant in his
individual capacity should not be cut off at the pleading stage, before any facts
have been developed. (Id.)
        For the reasons expressed in this opinion, I will grant the motions of Dr.
Helfant and the School District to dismiss Counts 2 and 3 as to themselves
only. (DE 16)

   I.      Summary1
           a. Factual background
        The School District entered into an agreement with the local Police
Department to provide security at its schools. (Am. Cplt.           ¶   13) The agreement



        Citations to the record will be abbreviated as follows. Citations to page numbers
refer to the page numbers assigned through the Electronic Court Filing system, unless
othenvise indicated:
             =   Docket entry number in this case.
        “Am. Cplt.”   =   The amended complaint filed by plaintiff in this action (DE 13).

                                              2
provided that the Police Department would provide security officers for three
schools in the School District, including Lincoln Elementary School. (Id.) The
Police Department agreed to station one officer at Lincoln Elementary School.
That officer, plaintiff agrees, “was at all times acting in the scope of his
employment with the police department, was subject to the rules and
regulations of the police department, and was to act under the direction of the
[Hasbrouck Heights] Chief of Police.” (Id.             ¶   14) The purpose of having an officer
stationed at a school was to prevent and deter anyone who posed a threat to
the safety and welfare of the children from entering the school. (Id.                   ¶   17)
           Those selected for assignment to Lincoln Elementary School were
otherwise-retired police officers, classified as “Class III” officers. The complaint
explains that a Class III officer “maintains full police powers and
responsibilities on duty, and is subject to the applicable laws and police
policies for the police department where said officer is employed.” (Id.                    ¶     15) One
such officer assigned to Lincoln Elementary School was defendant Harold Van
Winkle.
           In August 2018, Chief of Police Michael Colaneri applied for and received
a waiver from the Police Training Commission that allowed Officer Van Winkle
to bypass the Police Training Commission’s basic training requirements prior to
being assigned to Lincoln Elementary. (Id.                 ¶   31) Van Winkle had not received
state-mandated training for school resource officers (“SRO5”) prior to his
assignment to the School District. (Id.            ¶   33) In mid-November 2018, Van
Winkle was assigned to Lincoln Elementary (id.                    ¶   19), where plaintiffs children,
C.T. and G.T., were enrolled (id.       ¶   12).
           Plaintiff asserts that school policy required all students to keep their
backpacks near the front entrance to the school. (Id.                    ¶   18) On one occasion in
November 2018, while the children were congregated by their backpacks,
Officer Van Winkle began yelling at the children because they were being loud.
(Id.   ¶   20) It was not Officer Van Winkle’s duty, says plaintiff, to monitor the
children’s behavior. (Id.     ¶   21) Nevertheless, on that day in mid-November,


                                              3
Officer Van Winkle threatened and intimidated the children into being quiet by
banging his baton against a wall. (Id.              ¶   22) After this warning, C.T. made a
noise. In response, Officer Van Winkle shoved his baton into C.T.’s
chest/collarbone and pressed C.T. against a wall. (Id.                ¶   23) This caused C.T.
physical pain and prevented him from leaving. (Id.)
           Plaintiff alleges that Officer Van Winkle in late November 2018 kicked
G.T.’s school bag and the bag of another child for no reason. (Id.                 ¶   26) These
outbursts, plaintiff alleges, put Q.T. into reasonable fear of imminent bodily
harm. (Id.     ¶   27)
           Plaintiff asserts that defendants Dr. Helfant and the School District were
aware of Van Winkle’s lack of proper training and that by “allowing Van Winkle
to work at [the School Districtj without adequate training,” all defendants,
including the Police Department and Dr. Helfant, “knowingly allowed Van
Winkle to interact with students and perform duties inside school without the
training required to properly perform the functions of the job.” (Id.                  ¶f   35—36)
Plaintiff also alleges that “Chief Colaneri and/or Dr. Helfant were aware of the
aforementioned incidents.” (Id.             ¶   37) The complaint admits that Van Winkle
was removed from his assignment by Chief Colaneri after complaints were
submitted. (Id.          ¶   30) But, despite these incidents, “within months,” Chief
Colaneri, with the permission of Dr. Helfant and the School District, who are
alleged to have final say over which officers are permitted inside the School
District facilities, assigned Van Winkle to schools within the School District.
(Id.   ¶   39—43)
           It is alleged on information and belief that Van Winkle was sent for SRO
training in April 2019. (Id.          ¶   34)




                                                   4
               b. Procedural History
            On May 14, 2019, plaintiff filed the complaint in the United States
District Court for the District of New Jersey. (DE 1) The matter was initially
assigned to Judge Vazquez.
            On June 20, 2019, defendants the School District and Dr. Helfant filed a
motion to dismiss the complaint. (DE 4)
            On July 22, 2019, plaintiff filed a letter (DE 7) indicating that he
intended to amend the complaint to address some of the issues raised in
defendants’ initial motion to dismiss.
            On July 29, 2019, plaintiff then filed an amended complaint. (DE 11) The
amended complaint asserts three claims:
            Count One:      42 U.S.C. § 1983 claim for use of excessive force asserted
                            against Officer Van Winkle;

            Count Two:      42 U.S.C. § 1983 claim for violations of plaintiff’s
                            Constitutional rights asserted against all defendants; and

            Count Three: New Jersey Civil Rights Act claim asserted against all
                         defendants.

            On July 30, 2019, Judge Vazquez administratively terminated
defendants’ initial motion to dismiss (DE 4) without prejudice to the right to
refile in light of the plaintiff’s intervening filing of an amended complaint. (DE
12)
            On August 23, 2019, the School District and Dr. Helfant moved to
dismiss the amended complaint. (DE 16) Plaintiff opposes that motion. (DE 27)
            On December 30, 2019, this matter was reassigned to me.

      II.      Discussion
               a. Legal standard
            Rule l2(b)(6), Fed. R. Civ. P., provides for the dismissal of a complaint if
it fails to state a claim upon which relief can be granted. The defendant, as the
moving party, bears the burden of showing that no claim has been stated.
Animal Science Products, Inc. v. China Minmetals Corp., 654 F.3d 462, 469 n.9
(3d Cir. 2011). For the purposes of a motion to dismiss, the facts alleged in the
                                            5
complaint are accepted as true and all reasonable inferences are drawn in favor
of the plaintiff. New Jersey Carpenters & the Trustees Thereof ii. Tishman Const.
Corp. of New Jersey, 760 F.3d 297, 302 (3d Cir. 2014).
         Federal Rule of Civil Procedure 8(a) does not require that a complaint
contain detailed factual allegations. Nevertheless, “a plaintiff’s obligation to
provide the ‘grounds’ of his ‘entitlement to relief’ requires more than labels and
conclusions, and a formulaic recitation of the elements of a cause of action will
not do.” Bell ML Corp. v. Twombly, 550 U.S. 544, 555 (2007); see Phillips u.
Cnty. of Allegheny, 515 F.3d 224, 232 (3d Cir. 2008) (Rule 8 “requires a
‘showing’ rather than a blanket assertion of an entitlement to relief.” (citation
omitted)). Thus, the complaint’s factual allegations must be sufficient to raise a
plaintiffs right to relief above a speculative level, so that a claim is “plausible
on its face.” Twombly, 550 U.S. at 570; see also West Run Student Hous.
Assocs., LLC v. Huntington Nat. Bank, 712 F.3d 165, 169 (3d Cir. 2013).
         That facial-plausibility standard is met “when the plaintiff pleads factual
content that allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,
678 (2009) (citing Twombly, 550 U.S. at 556). While “[tjhe plausibility standard
is not akin to a ‘probability requirement’.   .   .   it asks for more than a sheer
possibility.” Id.

            b. Count 2: Section 1983 Claims
         “Section 1983 imposes civil liability upon any person who, acting under
the color of state law, deprives another individual of any rights, privileges, or
immunities secured by the Constitution or laws of the United States.” Shumun
exrel. Shertzerv. Penn Manor Sch. Dist., 422 F.3d 141, 146 (3d Cir. 2005).
         Plaintiff seeks to hold defendants the School District and Dr. Helfant
liable for the acts of Officer Van Winkle through theories of supervisory liability
and failure to train. I discuss these theories as they relate to each defendant
below.




                                        6
                1. Dr. Helfant
                      1. Standard
      Generally, personal involvement is essential to liability on a civil rights
claim, and liability cannot rest on a theory of respondeat superior. See
Chavan-iaga v. N.J Dep’t of Corr., 806 F.3d 210, 222 (3d Cir. 2015).
Supervisory liability generally requires some affirmative conduct by the
supervisor, such as a supervisor’s implementation or maintenance of a policy,
practice, or custom that caused the plaintiff constitutional harm. Par/cell v.
Danherg, 833 F.3d 313, 330 (3d Cir. 2016); Santiago a Wanninster Township,
629 F.3d 121, 129 n.5 (3d Cir. 2010).
      There are two potential theories of supervisory liability. Under the first
theory, defendants may be sued as policy makers “if it is shown that such
defendants, ‘with deliberate indifference to the consequences, established and
maintained a policy, custom, or practice which directly caused [the]
constitutional harm.”’ AM. ax ret. JM.K. a Luzeme Cty. Juvenile Det. Ctr., 372
F.3d 572, 586 (3d Cir. 2004) (quoting Stoneking v. Bradford Area Sch. Dist., 882
F.2d 720, 725 (3d Cir. 1989)).
      For a failure to supervise or train claim to amount to “deliberate
indifference” a plaintiff must show “that (1) municipal policymakers know that
employees will confront a particular situation; (2) the situation involves a
difficult choice or a history of employees mishandling; and (3) the wrong choice
by an employee will frequently cause deprivation of constitutional rights. Carter
v. City of Phi/a., 181 F.3d 339, 357 (3d Cir. 1999) (citing Walkeru. City of New
York, 974 F.2d 293, 297—98 (2d Cir. 1992) (footnote omitted)).
      The second theory of liability provides that a supervisor may be
personally liable under   § 1983 if he or she participated in violating the
plaintiffs rights, directed others to violate them, or, as the person in charge,
had knowledge of and acquiesced in the subordinates’ violations. See Baker v.
Monroe Township, 50 F.3d 1186, 1190—91 (3d Cir. 1995). Knowledge in a
“failure to supervise” claim must consist of either “contemporaneous knowledge


                                       7
of the offending incident or knowledge of a prior pattern of similar incidents.”
C.H. cx. ml. Z.H. v. Oliva, 226 F.3d 198, 202 (3d Cir. 2000). A plaintiff “must
portray specific conduct by state officials which violates some constitutional
right.” Gittlemackeru. Prasse, 428 F.2d 1, 3 (3d Cir. 1970).
                          2. Failure to Supervise
        In Count 2, Mr. Terranova seeks to hold Dr. Helfant liable for Officer Van
Winkle’s alleged use of excessive force on the basis that (1) Dr. Helfant bears
responsibility for creating “policies and/or customs which caused the
deprivation of G.T.’s and C.T.’s constitutional and statutory rights” (see Am.
Cplt.   ¶   56); or (2) that Dr. Helfant maintained policies that were deliberately
indifferent to the constitutional rights of the students at Lincoln Elementary
School because he knew of the harms inflicted by Officer Van Winkle and failed
to act. (Id.) Thus, plaintiff asserts either that Dr. Helfant personally
participated in the harm or was deliberately indifferent to the harm.
        Regarding Dr. Helfant’s personal involvement, Mr. Terranova does not
assert any facts suggesting that Helfant personally directed a violation of
plaintiffs children’s rights or knew of or participated in the harm. The
supervisory claim in the amended complaint is premised entirely on the
allegation that Dr. Helfant “knew and acquiesced to” the alleged constitutional
violations and, despite this knowledge, did not promulgate any corrective
policies or take action to permanently remove Van Winkle. (Id.        ¶J   35, 37—38,
58)
        These allegations, setting aside their heavy reliance on “information and
belief’ and somewhat conclusory nature, at best allege that Dr. Helfant learned
of the incident or incidents after they occurred. They fail to suggest how
Helfant’s actions caused or contributed to these incidents at the time. Nor do
they suggest factually that Dr. Helfant’s behavior, policies, or customs
contributed to the harm. The amended complaint vaguely asserts that Dr.
Helfant was a “policymaker” in that he had to approve who was assigned to
each school within the School District. (Id.     ¶   15) To accept this allegation—that


                                          8
Dr. Helfant is liable because he hired or approved the hiring of the offending
person—is tantamount to respondeat superior, which is not a basis for liability.
This allegation does not establish what policy instituted by Dr. Helfant enabled
Officer Van Winkle to use the excessive force that resulted in the harm here.
           Furthermore, the amended complaint does not even suggest that Dr.
Helfant in either his individual or official capacity was Van Winkle’s supervisor.
Indeed, the amended complaint establishes the opposite: that Van Winkle was
employed by and supervised by the Police Department and /or Chief Colaneri.
(Id.   ¶    15, 17) “[A]t all times,” the complaint alleges, the officer acted as an
employee of the Police Department and was subject to the rules, regulations,
and policies of the Police Department. (Id. ¶114, 15, 17)
           In short, Mr. Terranova has adduced no facts demonstrating Dr.
Helfant’s personal involvement. This attempt to hold Dr. Helfant liable based
on nothing more than his general supervisory authority rests, at least
implicitly, on the doctrine of respondeat superior. See Munoz v. City of Union
City, 481 F. App’x 754, 760 (3d Cir. 2012). Such liability is not permitted in
civil rights actions. See Chavarriaga, 806 F.3d at 222.
           I turn to the allegation of supervisory liability based on Dr. Helfant’s
personal knowledge of the harm and deliberate indifference thereto. As noted
supra, that Third Circuit in Carter adopted three factors for determining when
allegations amount to deliberate indifference. Carter, 181 F.3d at 357 (citing
Walker 974 F.2d at 297—98). 1 find that factor (1)—that Dr. Helfant knew that
Officer Van Winkle would confront a situation like the one that led to the
alleged harms—has not been sufficiently alleged. The amended complaint
states that Officer Van Winkle was stationed at Lincoln Elementary School for
the purpose of “deter[ringj and prevent[ingj intruders and/or dangerous
individuals from entering the school.” (Am. Cplt.       ¶   17, 21) There are no
allegations that Officer Van Winkle’s contemplated responsibilities included the
disciplining of children; that Dr. Helfant knew he would do so; or, afortiori,




                                           9
that Helfant could reasonably have foreseen that, in doing so, the officer would
become angn’ and act inappropriately.
     Regarding factor (2)—that the situation involves a history of employee
mishandling—there are no relevant factual allegations. There is nothing to
suggest that, prior to the first incident, Dr. Helfant had any actual knowledge
of concerns regarding Van Winkle. The amended complaint asserts that
following the C.T. incident, Officer Van Winkle then kicked G.T.’s backpack. (Id.
¶ 26) Only an extremely generous review of these allegations suggests that this
conduct violates G.T.’s constitutional rights. But in any event, there are no
specific factual allegations that Dr. Helfant knew of either incident before they
occurred. The complaint objects that the removal of Officer Van Winkle was
only temporary, and that he went to work at another school. The manner in
which that subsequent assignment could have violated the rights of C.T. or
G.T., however, is unspecified.
      Finally, I will assume for argument’s sake that factor (3)—that the wrong
choice by Officer Van Winkle could frequently cause a deprivation of a
student’s constitutional rights—is met.
      Nevertheless, taken as a whole, the amended complaint does not plead
deliberate indifference on the part of Dr. Helfant. There are no facts that he had
personal knowledge that Officer Van Winkle had some relevant propensity or
predisposition. There is no factual allegation that Helfant turned a blind eye to
Officer Van Winkle’s alleged behavior. When confronted with complaints from
parents, someone in authority removed Van Winkle from Lincoln Elementary
(although it is alleged that he was subsequently reassigned within the School
District). (Id.   ¶1   39, 40)
       Accordingly, Count 2, insofar as it is based on Dr. Helfant’s failure to
 supervise Officer Van Winkle, is dismissed for failure to state a claim.
                            3. Failure to Train
        Plaintiffs failure-to-train theory of liability, in respect to Dr. Helfant,
 suffers from the same pleading defects as the failure-to-supervise theory.


                                            10
      The Third Circuit has explained that “a failure to train may amount to
deliberate indifference where the need for more or different training is obvious,
and inadequacy very likely to result in violation of constitutional rights    ....   For
example, if the police often violate rights, a need for further training might be
obvious.” Caner, 181 F.3d at 357. The courts have been wary of permitting a
self-proving allegation to the effect that a violation occurred, and that therefore
there must have been inadequate training. Thus the alleged existence of a
“policy” of failing to properly train personnel has been called a “most tenuous”
basis for liability. Connick v. Thompson, 563 U.S. 51, 61, 131 S. Ct. 1350, 1359
(2011). In Thomas v. Cumberland County, 749 F.3d 217 (3d Cir. 2014), the
Court of Appeals helpfully summarized the elements of such a “failure-to-train”
claim, which must rise to the level of “deliberate indifference” and bear a close
causal relation to the violation that occurred:
      Where the policy “concerns a failure to train or supervise
      municipal employees, liability under section 1983 requires a
      showing that the failure amounts to ‘deliberate indifference’ to the
      rights of persons with whom those employees will come into
      contact.” Carter v. City of Phila., 181 F.3d 339, 357 (3d Cir. 1999)
      (quoting City of Canton, Ohio v. Harris, 489 U.S. 378, 388 (1989)
      (“Canton”)). Additionally, “the identified deficiency in a city’s
      training program must be closely related to the ultimate injury;” or
      in other words, “the deficiency in training [must havej actually
      caused” the constitutional violation. Canton, 489 U.S. at 391.

Id. at 222.
      As an initial matter, the amended complaint does not allege how Dr.
Helfant was personally responsible for training an officer who was an employee
of the Police Department. By plaintiffs own admission, Officer Van Winkle was
not an employee of Dr. Helfant: Officer Van Winkle “was at all times acting in
the scope of his employment with the police department, was subject to the
rules and regulations of the police department, and was to act under the
direction of the [Hasbrouck Heights] Chief of Police.” (Id.   ¶   14) As such, Officer
Van Winkle “maintain [ed) full police powers and responsibilities on duty, and
[was] subject to the applicable laws and police policies for the police

                                       11
department where said officer is employed.” (Id.        ¶   15) This alone is fatal to
plaintiff’s failure to train claim with respect to Dr. Helfant.
      Nevertheless, the amended complaint appears to base its failure to train
theory on the following allegations:
          •   Officer Van Winkle was given a waiver by the Police Department
              such that he did not have to sit through “basic training” prior to
              his assignment at Lincoln Elementary, (Am. Cplt. ¶ 31);
          •   Officer Van Winkle had not been sent by the Police Department to
              Police training Commission mandated training for school resource
              officers. (Id. ¶ 32—33);
          •   Dr. Helfant was “aware of Van Winkle’s failure to attend said
              training, yet [J kept him assigned to [the School District].” (Am.
              Cplt. 36).

      Under these facts, it is hardly “obvious” from someone in Dr. Helfant’s
position that Officer Van Winkle had inadequate training to the point that Dr.
Helfant was deliberately indifferent. See Carter, 181 F.3d at 357. Generally, an
inadequate-training allegation is brought against the person’s employer—here,
the police department—and it is in fact asserted against that employer. The
inadequate-training allegation against Dr. Helfant is tenuous, as he stands at
one remove from any responsibility for training. Officer Van Winkle was
assigned to the School District at the recommendation of the Police
Department. Based on the determination of the police department, Officer Van
Winkle qualified for and received a waiver of “basic training.” Dr. Helfant’s
acceptance of the police department’s recommendation of Officer Van Winkle, a
retired “Class III” officer who presumably had years on the job, was thus
reasonable and does not in itself bespeak negligence, let alone “deliberate
indifference.”
       At the motion-to-dismiss stage, I accept as true the allegation that the
police department had not sent Van Winkle to specialized training for school
resource officers. (Id.   ¶f   33, 36) Still, the allegations fall short:
          •   The amended complaint makes no actual factual assertions
              making it plausible that Dr. Helfant was aware, before the incident,


                                            12
               that Van Winkle had not been sent for the SRO training, which (as
               the complaint itself states) is a police department responsibility.
           •   Nor does the complaint identify some aspect or component of the
               training that bore the required very specific causal connection to
               the violation alleged here.
           •   Nor does the amended complaint really allege that the training
               requirements were not complied with, even by the police
               department—let alone that Dr. Helfant should have been aware of
               such noncompliance.2
Thus it cannot be said that Dr. Helfant is alleged factually to have acted with
deliberate indifference with respect to Officer Van Winkle’s training.
      For the foregoing reasons, Dr. Helfant’s motion to dismiss Count 2 is
granted.
                 ii. The School District’s Liability
      The issues in relation to the School District’s liability are closely related,
although technically distinct, Terranova alleges Mw-tell liability claims against
the School District. He asserts that the School District failed to supervise
Officer Van Winkle and failed to train him in a way that would ensure that he
did not violate C.T’s and G.T’s constitutional rights.
      The short answer to these contentions is that the amended complaint’s
theory of liability appears to flow to the School District solely through the
action or inaction of its superintendent, Dr. Helfant. For the reasons stated
above, the amended complaint fails to plead an underlying constitutional



2        Guidance on the Police Training Commission’s website indicates that SRO
training must be completed within 12 months after appointment. See
https: / /www.state.nj.us/ips/dcj /njptc/pdf/SLEO-III Cbecklist.pdf. Officer Van
Winlde was appointed as a Class III officer in August 2018, and the complaint itself
acknowledges that he was sent for SRO training some nine months later, in April
2019. (Am. Cplt. ¶11 3 1—34) The statute authorizing the creation of a SRO training
course and promulgation of regulations for that purpose is N.J. Stat. Ann. § 52:l7B-
7 1.8. That statute is accompanied by a statement of the Assembly Education
Committee Statement which specifically provides that the bill “does not preclude a
school district from appointing a safe schools resource officer without referral to or
certification by the academy.” The sense of that statement, and even of the statute
itself, is that the course will be offered to persons currently employed by the police or
the district.
                                          13
violation against Dr. Helfant. It follows that the School District cannot be
derivatively liable for such a violation.
         The standard for municipal liability for actions of employees was
delineated in Moneli v. New York City Dep’t of Soc. Sen’s., 436 U.S. 658 (1978).
Section 1983 liability’ cannot be predicated on respondeat superior. See Id. at
694; Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988) (citing Pat-rat u.
Taylor, 451 U.S. 527, 537 n. 3 (1981)). Rather, it is only “when execution of a
government’s policy or custom, whether made by its lawmakers or by those
whose edicts and acts may fairly be said to represent official policy, inflicts the
injury   .   .   .   that] the government as an entity is responsible under     §   1983.”
McneIl, 436 U.S. at 694. The two paths to Mcneil liability, then, are municipal
“policy” or “custom.”
         “Policy is made when a ‘decisionmaker possess[ing] final authority to
establish municipal policy with respect to the action’ issues an official
proclamation, policy, or edict.’ Custom, on the other hand, can be proven by
showing that a given course of conduct, although not specifically endorsed or
authorized by law, is so well-settled and permanent as virtually to constitute
law.” Bielevicz u. Dubinon, 915 F.2d 845, 850 (3d Cir. 1990) (citations omitted).
Allegations of “continued official tolerance of repeated misconduct” and that the
municipality has done nothing to end or change the practice, supports a
finding of a custom attributable to the municipality. Id. at 85 1—52.
                                1. Failure to Supervise
         The amended complaint asserts that the School District “failed to
properly supervise Defendant Van Winkle with regard to the excessive use of
force towards students.” (Am. Cplt.           ¶   58) The School District, says plaintiff,
through its school board “controls all operations for the entire Hasbrouck
Heights School District” (see id.’jJ 10), and that with the permission of the




                                                  14
School District, Van Winkle was returned to an assignment within the District.3
(Id.   ¶   40)
           These allegations are insufficient as they consist solely of legal
boilerplate. As noted above, see Section II.b.i.2, the amended complaint fails to
make any factual allegation of an express District policy or custom authorizing
Officer Van Winkle’s alleged improper conduct. To the extent the amended
complaint does allege any facts related to that issue, they directed to the
activity or inactivity of the Police Department and its Chief of Police, who,
according to the complaint itself, employed and supervised Van Winkle. (See id.
9      14—15, 3 1—33) By contrast, the allegations with respect to the School
District are mere assertions of an entitlement to relief, which, without
supporting factual allegations, which are insufficient under Fed. R. Civ. P.
8(a)(2). See McTeman v. City of York, 564 F.3d 636, 658 (3d Cir. 2009)
           I therefore find that Count 2 does not sufficiently allege a failure to
supervise with respect to the School District. The School District’s motion to
dismiss Count 2 in so far as it asserts a failure to supervise theory of liability is
dismissed.
                           2. Failure to Train
           Likewise, the amended complaint fails to assert a claim that the School
District is liable to plaintiff for failure to train Officer Van Winkle. The amended
complaint contains no facts to suggest that Officer Van Winkle was an
employee of the School District, or that the School District was responsible for
his training. As noted above, this fact alone severely undermines plaintiffs
failure-to-train claims with respect to the School District. Carter, 181 F.3d at
357; see Section II.b.i.2, supra.
           I will assume, however, that this pleading deficiency was not fatal; the
School District is alleged, not to have botched the training itself, but to have
permitted the assignment of someone it knew was not properly trained. Still,



3      Allegations dating from after the incident, while not irrelevant, do not establish
that a prior policy permitted the incident to occur.
                                            15
there are no factual allegations that the Police Department failed to comply
with training requirements, that anyone at the School District had specific
knowledge of any alleged noncompliance, condoned the alleged lack of training,
or acted with deliberate indifference when confronted with information that
Officer Van Winkle did not have the supposed requisite training.
      Count 2 is therefore dismissed with respect to the School District.

            c. Count 3: NJCRA Claim
      The third count alleges a violation of state constitutional protections
under the New Jersey Civil Rights Act (“NJCRA”). The NJCRA, N.J. Stat. Ann.            §
10:6-2(c), provides that “ja]ny person who has been deprived of any substantive
rights, privileges or immunities secured by the Constitution or laws of this
State by a person acting under color of law, may bring a civil action for
damages.”
          The New Jersey State Legislature, when it enacted the NJCRA, intended
it to parallel 42 U.S.C.     §   1983, and sought to incorporate existing   §   1983
jurisprudence. Perez u. Zagami, 218 N.J. 202, 515 (2014); see also RaCapt. Mos
z’. Flowers, 429 N.J. Super. 13, 23 (App. Div. 2012) (stating that NJCRA was
“modeled on the federal civil rights law which provides for a civil action for
deprivation of civil rights.” (citations omitted)). Thus, the NJCRA is construed
nearly identically to Section 1983.
          In Count 3, Mr. Terranova alleges that defendants are liable under the
New Jersey Civil Rights Act for his children’s harm during the two incidents in
November 2018 because of the same intentional and willful acts asserted under
Count 2. (Am. Cplt.      ¶   64—66) The parties have not suggested any distinction
between the Count 3 claims under NJCRA and their Count 2 counterparts
under 42 U.S.C.     §   1983. Therefore, for the reasons outlined in Section II.b,
supra, defendants’ motion to dismiss Count 3 with respect to Dr. Helfant and
the School District is granted.



   III.      Conclusion

                                             16
      For the reasons set forth above, the motion of defendants the School
District and Dr. Helfant to dismiss the complaint against themselves only (DE
16) is granted. This dismissal is without prejudice to the filing, within 30 days,
of a properly supported motion to amend. Dr. Helfant’s motion to dismiss
plaintiffs prayer for punitive damages is dismissed as moot.
      An appropriate order follows.
Dated: January 30, 2020.




                                      Ke in McNulty
                                      United States District Judge




                                      17
